 WOLVERINE TUBE DIVISION27Wolverine Tube Division,Calumet & Hecla, Inc.andInternational Brotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Help-ers, AFL-CIO. Case 10-CA-6910June21, 1968DECISION AND ORDERBY MEMBERS BROWN,ZAGORIA,AND JENKINSOn November13, 1967,Trial Examiner Harry R.Hinkes issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended,and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision.Thereafter,the Respondent filedexceptions to the Trial Examiner'sDecision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrial Exainer'sDecision and the entirerecord inthis case, including the exceptionsand brief, andhereby adopts the findings,conclusions, and recom-mendations of the Trial Examiner only to the extentconsistent herewith.We agree with the Trial Examiner that Respon-dent violated Section 8(a)(1) of the Act by the in-terrogation and statements made by supervisors.However, we do not agree with the Trial Ex-aminer's finding that employee Callaway wasdischarged because of his union activities in viola-tion of Section 8(a)(3) of the Act.On March 22, 1967, Callaway became involvedin a fight with a former police officer, in the courseof which he broke the officer's nose and knockedloose several of his teeth. Later, about 3:30 p.m.,he reported for work. Callaway related this en-counter to his foreman but was told to go to workon his crane. About 4:15 p.m., an employee re-ported to a supervisor of Respondent that Callawayappeared to be under the influence of liquor. AsRespondent prepared to take action on the basis ofthis report, police arrived at the plant about 5 p.m.with a warrant for Callaway's arrest on assault andbatterycharges.'Callawaywas called to thegatehouse where the arrest was made. He askedRespondent's operations superintendent if he couldreturn to work after posting bond but was told notto return that day but to report to the office on thenext morning. Callaway then asked the police if hecould post bond and was told that he could butthat, before being released, he would, under exist-ing procedure, have to spend 5 hours in jail becausehe was intoxicated. Testimony of the arresting po-lice describes Callaway as having bloodshot eyesand an alcoholic breath, slurred speech, and beingwobbly and "very intoxicated." Callaway deniedthat he had been drinking, and at the hearingclaimed that he had consumed only a can of beeraround noon that day.On the next day, Callaway reported as directed.He was informed that he was suspended whileRespondent investigated events of the day before.On March 29, Callaway was discharged. He wastold that he was being discharged for being on thejob under the influence of liquor and because helost time from work on account of his arrest. Also,he was reminded of a reprimand in 1957 for beingunder the influence of liquor while at work and awarning at the time that he would be discharged ifthat happenedagain.And, Respondent recalled anoccasion in 1963 when it warned Callaway that ifhe was again involved in a violation of law whichaffected his work he would be discharged.As noted above, the Trial Examiner found thatCallaway was discharged because of his union ac-tivities.In so concluding,he reasoned that "justcause" for the dischargedid notexist and that, inany event, if such cause existed it served only as apretext for the discharge of a union adherent. Wehave already indicated that we do not share thisview of the record.IfRespondent had reason to believe that Cal-laway was under the influence of liquor on March22, when he was arrested by police and taken awayfrom his work, it had ample cause to discharge him.Significantly, the arresting police officers were oftheopinion that Callaway was intoxicated asRespondent claims he was. The testimony given bythree policemen establishes Callaway's intoxicatedcondition to our satisfaction. The Trial Examinerdid not regard their testimony as being "veryprobative" for reasons such as that Callaway wasnot charged with intoxication and the policerefused him a sobriety test, even at his own ex-pense. However, the police explained that underlocal law and practice they could not bring drun-kenness charges againstCallaway when they werearresting him on private property for another of-'Callawaywas later convicted on these charges.172 NLRB No. 5 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDfense, and they do not give sobriety tests. We findtheir testimony as to Callaway's condition about 5p.m. on March 22 more persuasive than those con-siderations which influenced the Trial Examiner toaccept Callaway's claimof sobriety.By March22,Callawayhad been engaged inunion activity for a considerable period of timewithout reprisal from Respondent, and the Unionhad just lost an election by a vote of 561 to 125.But even more significant in our thinking on theremaining issue of Respondent'smotivation for thedischarge is the fact that, long before the advent ofthe Union, at a time when Respondent's demon-strated concern and actions could not have been in-spired by union considerations, it had warned Cal-laway ofdischarge if he was againon the job underthe influenceof liquor or was involvedin a viola-tion of law which affected his work, as we find hewas on March 22. Considering all the circum-stances of this case,we believe that it was theevents of March 22 which motivated Respondent todischarge Callaway. The Respondent's 8(a)(1) con-duct may be some cause for suspicion but we donot believe on the facts here, that it is sufficient toestablish that Respondent's motive was unlawful.We therefore find that Callaway was discharged forcause and we shall dismiss the complaint insofar asit alleges otherwise.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the TrialExaminer as modifiedbelow and hereby orders that the Respondent, Wol-verine Tube Division, Calumet & Hecla,Inc., its of-ficers,agents,successors,and assigns,shall take theaction set forth in the Trial Examiner's Recom-mended Order,as herein modified:1.Delete in their entirety paragraphs 1(c) and2(a), (b), (c), and (d) and reletter the other para-graphs accordingly.2.Delete the third, fifth, sixth, and seventh in-dented paragraphs of the Appendix attached to theTrial Examiner's Decision.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is,dismissed insofar as it allegesthat Charles Callawy was discharged in violation ofthe Act.MEMBER JENKINS dissenting:My colleagues have devoted most of their atten-tion to a graphic description of employee Cal-'Callaway had passed out union authorization cards, handbilled theplant,served as an observer at the Board-conducted election,and servedon the organizing committeelaway's alleged inebriated condition. The issue,however, is not whether he was intoxicated or towhat extent, although the Trial Examiner notedseveral facts which made the matter rather less cer-tain than the majority seems to think. Instead, theissue iswhetherCallawaywas discharged forreasons wholly or partly relating to his union activi-ty.On this issue, the Trial Examiner noted andcreditedCallaway's testimony that in December1966 or January 1967, Foreman Woodward askedCallaway how he would like to lose his job andwork at a Decatur shipbuilding firm where they hada Boilermakers union; that Foreman Woodwardstated he had been asked by "higher ups" how longCallaway had been driving for the Roadway Ex-press Company adding "is that where you get yourunion stuff?"; that Woodward further stated that"the Company has been awful good to you, youknow that we do not need a union in here."Employee Coffey's credited testimony was thatseveral weeks after Callaway had been dischargedhe inquired of Foreman Clem the reason for hisdischargeand Clem replied "you knew that theydid not wanta union outhere ... [Callaway] kepton antagonizing them until he gave them a good ex-cuse and they let him go." As the Trial Examinernoted "After considering all of the testimony andobserving the demeanor of the witnesses quiteclosely," I am persuaded to credit the testimony ofCallaway and Coffey "rather than that of Wood-ward and Clem."Thus the evidence, credited on the basis ofdemeanor, plainly establishes an admission by theEmployer that Callaway was discharged for hisunion activity and that the asserted reason was apretext. I therefore see no alternative to finding aviolation of Section 8(a)(3) and must dissent fromthe dismissalof the complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R. HINKES,TrialExaminer: The com-plaint herein was issued on June 7, 1967, pursuantto a charge by International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgersand Helpers, AFL-CIO, herein called the Union,filed and served upon Wolverine Tube Division,Calumet & Hecla, Inc., herein called the Respon-dent or Company, on April 5, 1967. The Respon-dent is alleged to have engaged in unfair labor prac-tices by interrogating and threatening its employeesin violationof Section 8(a)( I) of the Act as well asby the discharge of one of its employees, Callaway,because of his union or concerted activities inviolation of Section 8(a)(1) and (3) of the Act. By WOLVERINE TUBE DIVISION29answer duly filed Respondent admitted the jurisdic-tional allegations of the complaint,the supervisorystatus of the individuals alleged in the complaint tobe agents and supervisors of the Respondent, andthe discharge of employee Callaway but denied thecommission of any unfair labor practices.A hearing was held before me at Decatur,Alabama, on July 26 and 27, 1967, at which allparties were represented and were afforded full op-portunity to participate,examine witnesses,and ad-duce relevant evidence.All counsel waived oral ar-gument at the conclusion of the hearing,expressinga preference to submit written briefs.Only counselfor the General Counsel,however,has submitted abrief which has been given careful consideration byme. Upon the entire record in this case I make thefollowing:FINDINGS OF FACT1.JURISDICTIONThe complaint,as amended,allegesthat theRespondent is and has been at all times materialherein a Michigan corporationwith an office andplace of business located at Decatur,Alabama,where it is engaged in the manufacture and sale ofcopper tubing.During the past calendar year,which periodis representative of all times materialherein,Respondent sold and shipped finishedproductsvalued in excessof $50,000 directly tocustomers located outside the Stateof Alabama.The complaintalleges,Respondent'sanswer ad-mits,and I find that Respondent is and has been atall times material herein an employer engaged incommerce in the meaning of Section2(6) and (7)of the Act.11.THE LABOR ORGANIZATIONINVOLVEDThe complaint alleges,Respondent's answer ad-mits,and I find that the Union is now and has beenat all times material herein a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundAt the outset of the hearing it was stipulatedbetween counsel that the plant involved in thismatter has not heretofore been"involved in anyviolations of the Act and has had no complaintsprior to the immediate complaint involved hereinthat have ever been issued against this plant."Itwas further stipulated that"theChargingUnion commenced an organizational campaign ofthe Respondent'sDecatur,Alabama, plant in mid-1965, and that pursuant to a stipulation or consentelection an election was held on March 10, 1966.The results of such election were as follows: 561ballots against, 125 ballots for, 2 void ballots and 1challengedballot.On April 23, 1966, CharlesGraves,InternationalRepresentative of the Charg-ing Union,sent a letterto theRespondent's plantmanager,R. L. McGregor, advising Respondentthat the Charging Union hada continuing campaignat the Respondent's Decatur, Alabama, plant."B.The Alleged 8(a)(1)CharlesCallaway testified that in December1966, or January 1967, Respondent'sForemanWoodward asked Callaway how he would like tolose his job and work at a Decatur shipbuilding firmwhere they had a Boilermakers union.Around thesame timeWoodward told Callawayhe had beenasked by "higher ups" how long Callaway had beendriving for the RoadwayExpressCompany adding"is that where you get your union stuff?" Callawayreplied that he couldn't join their union if hewanted to and that what he did on his own time wasnot the concern of Woodward. Woodward added,however, that "the Company has been awful goodto you, you know that we do not need a union inhere."On another occasion in January 1967, while Cal-laway was handing out union literature at the edgeof railroad tracks outside the Wolverine property,Woodward told him, "I guess you are trying to gettheUnion in again." To this Callaway replied,"Yes, I was back with them and I had not leftthem."Woodward then reminded him how goodthe Company had been to him and told him that,.we did not need the Union."He added that theUnion"caused brothers to turn against brothersand so forth."Employee James Coffey, who is still employed bythe Respondent,testified that in November 1966,he and Callaway were riding together to work.Foreman Woodward told him,"I see you are ridingwith Callaway again.What are you trying to do, putthe Union back on the railroad track?"Coffey alsotold of a conversation he had with Respondent'sForeman Clem to whom Coffey is related. Callawayhad been dischargedinMarch 1967,and severalweeks later Coffey came to Clem and asked himwhy Callaway had been discharged. According toCoffey, Clem said, "you knew that they did notwant a union out here... [Callaway]kept on an-tagonizing them until he gave them a good excuseand they let him go." When Coffey observed thathe did not have any"mark"against him,addingthat"if they ever get rid of me they will have a fighton their hands,"Clem told him "be careful." Cof-fey also had a conversation with Woodward inJanuary.Woodward walked up to him and said,,.you don't think that we really need a union in heredo you?"adding, "you know that we have hadbrothers getting mad at brothers and a lot of goodfriends falling out and it even gets down to a loss ofjobs."ForemenWoodward and Clem testifying on be-half of the Respondent, contradicted the testimony 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Callaway and Coffey. Specifically, Clem deniedsaying that they did not want a union or that Cal-laway had antagonized the Company until theyfound an excuse to get rid of him and Woodwarddenied tellingCallawayabout losinghis job andworking at the Decatur shipbuilding company. Healso denied telling Coffey that he saw Coffey andCallaway riding togetheragainor asking them ifthey were going to put the Union back on the rail-road tracks. He also denied the alleged remarkabout brothers falling out with brothers.The witnesses on behalf of counsel for theGeneralCounselwere quite positive in theirtestimony. Equally positive were the denials of thewitnessescalled on the behalf of the Respondent.After considering all of the testimony and observingthe demeanor of thewitnessesquite closely I ampersuaded to credit the testimony of Callaway andCoffey rather than that of Woodward and Clem.Although some of the remarks made by theforemen would appear to be superficially harmelssand innocent or, at most, a permitted expression ofopinion, the same cannot be said of Woodward'sasking Callaway how he would like to lose his job atthe Respondent and work for another company,and the threat to both Callaway and Coffey that theUnion caused brothers to turn against brothers andeven a lossof jobs. Equally lacking in innocence isClem's statement to Coffey that Callaway had beendischarged for antagonizing the Company by hisunion activities. In the absence of the safeguardsrequired in employer interrogation(Johnnie'sPoultry Company,146 NLRB 770), the remarksand questioning engaged inby Foremen Woodwardand Clem must be deemed coercive and threaten-ing tothe exercise of the rights of employeesguaranteed in Section7 of the Act, in violation ofSection 8(a)( I ).C.TheAlleged 8(a)(3)Charles E. Callaway was hired by the Respondentin September 1951. He continuedin theRespon-dent's employ until March 29, 1967, when he wasterminated.His last classificationwas that of anoverhead crane operator, which job involved theoperation of a 5-ton cranetransferringstock andloadingtrucks.On March 22, 1967, Callaway met a person withwhom he had had previous difficulties. Words wereexchanged and Callaway struck him. Later that af-ternoon Callaway reported to work about 3:30 p.m.There he mentioned his fight to Lentz, one of theemployees, as well as to Vince Kantola, his depart-ment foreman. Callaway asked Kantola if he shouldcheck out so that he could post bond on anassaultand battery charge which he expected to be lodgedagainsthim and then return to work. Kantola ad-vised him that in all probability nothing would hap-pen and that he should go up on the crane to work,which he did. Kantola left the plant some timebetween 4 and 4:30 p.m. at which time the foremanof the next shift, David Taylor, took over. About5:15 p.m. Taylor instructed Callaway to come downand go to the gatehouse where he was wanted. Cal-laway estimated the distance from the crane to thegatehouse to be several hundred yards. Respon-dent's Labor Relations Supervisor JohnBates esti-mated that distance to be about one-third of a mile.Billy Chapman, Respondent's Supervisor of Opera-tions on the second shift, estimated that distance tobe about one-fourth of a mile. Callaway got on abicycle and rode to the gatehouse. There he foundthree Decatur policemen with a warrant for his ar-rest.Supervisors Bates and Chapman were alsopresent. Callaway asked Chapman if he could makebond and return to work but Chapman replied"no" and instructed him to come back the nextmorning at 9 a.m. Callaway then inquired of the po-licewhether he could put up bond but was in-formed that they would detain him for 5 hoursbecause he had been drinking. Callaway denieddrinking except for a 12-oz. can of beer which hehad consumed around noon of that day and askedto be given a sobriety test. When the police refused,he then offered to pay for a sobriety test but the po-lice again refused.Callaway was detained by the police for 5 hoursafter which he was allowed to make bond for theassault and battery charge and released. He was notcharged with intoxication or for being under the in-fluence of liquor.Callaway reported to work the next morning at 9a.m. and was told by Bates and Chapman that theyhad received a report from another employee to theeffect that Callaway had been drinking on the jobthe previous day. When Callaway denied drinkingexcept for the can of beer, they told him theywould investigate the incident but that he wouldhave to leave the premises until they recalled him.About a week later Bates called Callaway and toldhim to report to the plant on March 29, 1967. Onthat dayBatesinformed him that it was manage-ment's decision to discharge him. Callaway was re-minded that he had been reprimanded 10 yearsearlier, in 1957, for drinking on the job and warnedthat a repetition could resultin hisdischarge. Hewas also reminded that 4 years earlier, in 1963, hehad used his vacation to serve a jail sentence andhad been told that if he committed a violation oflawwhich affected his work he would bedischarged.He wasthen told that his discharge onMarch 29, 1967, was the result of his being on thejob under the influence of liquor and being absentby reason of his arrest on a charge of assault andbattery, both offenses after the final warnings of1957 and 1963.'Witnesses called on behalf of the Respondenttestified tomore of the details surrounding Cal-'The foregoing recitation of events concerningCallaway'sdischarge isbased largely upon the testimonygiven by Callaway. There is. however, noserious dispute on the events as related above WOLVERINE TUBE DIVISION31]away's discharge.As respects the drinking offense,Respondent'sEmployee RelationsManager Orrtestified that on February 8, 1957,he had givenCallaway a warning for coming to work under theinfluence of alcohol on December 21, 1956, andthat he was further warned that if this should recurin the future it would then become necessary todischarge him. Supervisor Bates testified that hereceived a report from an employee,Spears, onMarch 22, 1967,around 4:15 p.m. that Callawaywas at the plant under the influence of liquor.Spears told Bates that Callaway was under the in-fluence of liquor because of his loud talk,his ap-pearance, and because Callaway's tongue was greenas if he had been using"Clorets."Spears,however,was not presented as a witness in this proceeding.Bates then called Orr and told him that Callawaywas under the influence of alcohol.Bates was in-structed to come to Orr's office.Bates then"lockedup ... [his]desk and left everything in order" andwalked to Orr's office,1/10 of a mile away. Orralso called Operations Manager Blackwell and Su-perintendentChapman.When all four werepresent,Callaway's alleged condition was con-sidered and "plans were formulated as to whatshould be done and Mr.Orr outlined on paper inpencil the steps that should be followed." It was de-cided that Chapman would call Callaway's super-visor and instruct him to send Callaway to the em-ployment office where Chapman would meet himand ascertain his condition.If Chapman found Cal-laway intoxicated or under the influence of alcohol,he was to go through"four steps":(1) direct Callaway to clock out;(2) as his superior,order Callaway to clockout;(3) suspend Callaway and order him toleave;(4) seek assistance of the plant protectionofficer to escort Callaway off Company pro-perty.By this time it was about 5 p.m. and the companyofficials knew Callaway had been working on thecrane since 4 p.m., allegedly under the influence ofliquor.Before Chapman could call Taylor, how-ever,a telephone call was received from thegatehouse informing them that the police had ar-rived with a warrant for Callaway's arrest. Chap-man then called Taylor to send Callaway to thegatehouse.Chapman and Bates then proceeded tothe gatehouse where they met the police and toldthem that the police had saved them"a lot oftrouble"because the Company was in the processof sending Callaway home.When Callaway arrivedat the gatehouse,Chapman told him not to returnuntil 9 a.m. the following day and,when Callawayexpressed some concern about leaving his car at theplant,arrangements were made for Callaway to beable to pick up his car later.Bates testified that the next morning Callawaywas put on suspension while an investigation was tobe made.This investigation consisted of a search ofcourt records for other violations of law committedby Callaway.The investigation,however,did notinclude consultationwithForeman Kantola orForeman Taylor,the only supervisors who saw Cal-laway at work and spoke with him.Moreover,Bates, who did not see Callaway at work,admittedthat he took employee Spears'judgment regardingCallaway's alleged intoxication and, in turn, re-ported to Orr that Callaway was under the in-fluence of alcohol.Bates did testify that when hesaw Callaway at the gatehouse,he concluded thatCallaway's alleged intoxication and, in turn, re-flushed appearance and redness of his eyes. Chap-man also concludedthat Callawaywas under theinfluence of liquor when he saw him at thegatehouse.He based this conclusion upon the factthat Callaway was unsteady as he dismounted fromthe bike and had some difficulty leaning the bikeagainst a concrete column.Chapman admitted,however, that he did not smell alcohol on Callawayeven when he stood a mere 1-1 /2 feet away fromhim. Moreover,he admitted thatCallawayhad toldhim he had been welding which would have causedCallaway's eyes to be red normally.Perhaps the strongest support for the argumentthat Callaway was discharged for being under theinfluence of liquor at work is the testimony of thethree policemen who arrestedCallawaythat day.They testified thatCallaway's eyes were bloodshot,that he was wobbling, and that he had an alcoholicbreath.Despite their apparent disinterest in thiscase, I do not regard their testimony as very proba-tive. It is significant to me that although these po-licemen thoughtCallaway wasunder the influenceof liquor and, as one put it,"veryintoxicated," nocharge waslodged bythem against Callaway onthat ground.Moreover,their refusal of a sobrietytest toCallaway even at Callaway'sown expensediscredits their conclusion that he was intoxicated. Ialso note with interest their testimony that even onedrink of beer renders a man under the influence ofalcohol.As one ofthem testified,"anytime wesmell any alcoholic beverages on a person, we dodetain them,"even if heisnot intoxicated.Thissame officer stated that he could smell the odor ofalcoholon Callaway's breath when he was "2 or 3inchesaway"from him.He also testified that he ex-amined CallawaycloselyafterBates or Chapmantold him Callaway had been drinking and wanted toknow "if there was something we could hold himfor."Afterconsidering all the testimony touchingupon the issue of whether Callaway was under theinfluence of liquor I have come to the conclusionthat theCompany's explanation for his dischargewas pretextuous and not the real reason for thedischarge.It is undisputed that Callaway was quiteactive in union matters.He passed out unionauthorization cards,handbilled the plant,served asan observer at the Board-conducted election andserved on the organizing committee.Moreover, Su-pervisor Bates knew that Callaway was perhaps the 32DECISIONSOF NATIONALLABOR RELATIONS BOARDmost active employee in this respect. Indeed, Em-ployee Relations Manager Orr admitted discussingCallaway's union attitude with the Respondent'slawyer.The fact, however, that Respondent knew of Cal-laway's union activity and was guilty of interferingwith the exercise of its employees' rights by the in-terrogationand statements of its supervisorsreferred to earlier would not protect Callaway froma discharge if just cause existed and motivated thedischarge. I find, however, that just cause did notexist. I base this conclusion not only upon Cal-laway's testimony that he was not under the in-fluence of liquor on March 22, 1967, nor only uponthe testimony of his fellow employee Lentz whocorroborated Callaway's testimony, but upon theevents themselves. I find it incredible that Respond'dent's Foremen Kantola andTaylor who saw Cal-laway and spoke with him would permit him to goup on the crane, a potentially lethal instrument, ifthey had the slightest suspicion of Callaway's intox-ication.I find it incredible to believethat Callawaywould be able to ride a bicycle for as much as one-third of a mile without mishap if he were under theinfluenceof liquor. I find it incredible to believethat Callaway would have the presence of mind toarrange for the disposition and future pickup of hiscar if he were under the influence of liquor. I find itincredible that Callaway would be able to discussthe availability of a sobriety test and the terms ofpayment therefor if he were under the influence ofliquor. In short, I find Callaway was not under theinfluence of liquor the afternoon of March 22,1967. This conclusionis strengthenedby the factthat the Respondent reached its conclusion thatCallaway was under the influence of liquor withoutbothering to investigate Callaway's condition withthe only two supervisors who had had personal con-tactwithCallawayatwork. It is furtherstrengthened by the fact that when word was al-legedly received that Callaway was under the in-fluenceofliquorRespondent'ssupervisorsproceeded to close desks, walk distances, discussleisurely plans of handling the situation and engageinothermatterswhich consumed at least 45minutes during which time they would appear tohave permitted Callaway to continue operating acrane under the influence of liquor. It seems muchmore reasonable for me to believe that if theRespondent's supervisors were really concernedabout Callaway's alleged intoxication, they wouldhave immediately got in touch with Callaway's su-pervisor to call him down from the crane so as toavoid any dangerous condition.It appears to me that the Respondent seized upona convenient excuse and resurrected a 10-year-oldoffense to create ostensible grounds for discharge.In so doing it merely masked the real reason forCallaway's discharge which was, as Foreman Clemtold Coffey, to rid itself of a union activist who kepton "antagonizing them until he gave them a goodexcuse."As respects the second reason advanced by theRespondent's witnesses for the discharge of Cal-laway, his absence from work following his arrestonMarch 22, Employee Relations Manager Orrtestified that in 1963, Callaway had been convictedon a criminal charge and was sentenced to servetime injail.Callaway took his vacation and servedhis jail sentence while on vacation. Orr admitted, ofcourse, that Callaway's supervisor had approvedthe leave of absence requested by Callaway, thatthe leave of absence had been earned by Callaway,and that SupervisorBateshad also approved it. Su-pervisor Bates testified that when he approved Cal-laway's leave of absence, he was not aware thatCallaway was to serve a jail sentence during his va-cation.He admitted, however, that the leave ofabsence had been approved by Callaway's super-visor. Callaway testified that Supervisor Kantola ap-proved Callaway's request for a leave of absenceafter Callaway told him that he intended to spendhisvacationserving time in jail.Callaway'stestimony stands uncontradicted and I credit it.Even Respondent's witnesses appear to agree withthe way in which the leave of absence was handled.Their only criticism was directed against the highercompany officials who did not take the trouble toascertain the purpose of Callaway's leave ofabsence. As Supervisor Orr testified,the Companymade an error when it allowed Callaway to take avacation., Nevertheless, Callaway was told in 1963that he would be fired if he was away from workthereafter because of a violation of law.It appears to be the Respondent's position thatCallaway was absent from work on and after March22, 1967, because of his arrest on a charge of as-saultand battery and that, accordingly, hisdischarge was fully warranted. I do not agree. I notethat one of the Decatur policemen testified thatBates or Chapman wanted to know if there wassomething the police could hold Callaway for.Moreover, when Callaway asked if he could makebond and return to work that evening, Chapmantold him to report the next morning instead. Itseems clear to me that the Respondent's super-visors were intent upon preventing Callaway fromworking that evening. His absence that eveningcannot, therefore, be attributed to any violation oflaw but must be attributed to the direct instructionsof the supervisors. This is also true of Callaway'sabsence between March 23 and 29, during whichtime he was involuntarily suspended by Respon-dent's supervisors. Indeed, Respondent's super-visorsadmitted that Callaway's absence afterMarch 22 was due entirely to their instructions tohim to stay away from work. Accordingly, I can-not conclude that his absence was due to any vio-lation of law about which he had received a finalwarning several years ago.Even were I to assume that Callaway's absenceon and after March 22 was the result of a violationof law, I am not convinced that such absence wasthe real reason for his discharge. Orr testified that WOLVERINE TUBE DIVISIONanother employee,Turner,was permitted to serve ajail sentence on weekendswith the approval ofcompany officials. Orr furthertestifiedthat fromthe standpointof company policy there was no dif-ference between an employee in jail on his vacationor on weekends,both periodsbeing regarded as be-longingto the employee. Nevertheless, Callaway'svacation in jail in 1963 is the allegedreason for thefinal warnin* given him at that time and forms thebasis for his dismissalin 1967,when he wasdetainedfor severalhours by the police upon theassault andbattery charge. This disparity of treat-ment accorded Callawayvis-a-vis employee Turnerfortifiesmy conclusionthatCallawaywasdischarged,not for cause, but forhis unionactivi-ties.Southwire Company,159 NLRB 394;ShattuckDenn Mining Corporation v. N.L.R.B.,362 F.2d466 (C.A. 9). Havingregard forthe fact that Cal-laway was quiteactive in union matters(of whichRespondent's supervisorswere admittedly aware)and considering the contemporaneousconduct ofthe Respondent aimed to discourage union activi-ties discussedpreviously,Iconcludethat Callawaywas discharged for his union activities in violationof Section 8(a)(3) of theAct.N.L.R.B. v. DanRiverMills, Incorporated, Alabama Division, 274F.2d 381, 384 (C.A. 5).CONCLUSIONS OF LAW1.Respondent has committedunfair labor prac-tices within the meaning of Section8(a)(1) of theAct by theinterrogation and statementsof its su-pervisors,Woodward and Clem, in November andDecember 1966, and Januaryand March 1967.2.Respondent has committedunfair labor prac-tices within the meaningof Section 8(a)(3) of theAct bythe suspension and dismissalof employeeCallaway inMarch1967, forhis union activities.3.The aforesaidunfair laborpractices affectcommerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that.the Respondent has engagedin certain unfair labor practices,it is recommendedthat it cease and desist therefrom and from in anylike or related manner infringing on the rights ofemployees guaranteed by Section7 of the Act.Since I have concluded that the suspension anddismissalof Callaway in March 1967was motivatedby theRespondent'santiunion animus, I shallrecommend that it be ordered to make him wholefor anyloss of earningssuffered byreason of thediscrimination against him by payment of a sum ofmoney equal to that which he normallywould haveearned as wages from the date of his suspension tothe date of Respondent's offer of reinstatement orthe date of his returnto duty,whichever is earlier,less any net earnings during said period(CorssettLumber Company,8NLRB440), and in the33manner prescribedinF.W.Woolworth Company,90 NLRB 289, together with interest thereon at therate of 6 percent per annum as set forth inIsisPlumbing&HeatingCo.,138 NLRB 716.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law,I recommend that the Respon-dent,WolverineTubeDivision,Calumet and Hecla,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Unlawfully interrogating employees concern-ing their union activities and attitudes.(b) Threatening losses to the employees if theemployees join the Union.(c)Discouraging membership in and activity onbehalf of the International Brotherhood of Boiler-makers, Iron Shipbuilders,Blacksmiths,Forgersand Helpers,AFL-CIO,or any other labor or-ganization by dischargin* or refusing to reinstateemployeesor bydiscriminating against employeesin any other manner in regard to their hire ortenure of employment or any term or condition ofemployment.(d)In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of their right to self-organization,to form,join,or assist the Union or any other labor or-ganization,tobargaincollectivelythroughrepresentatives of their own choosing,or to engagein other concerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion,or to refrain from any or all such activities.2.Take the following affirmative action to effec-tuate the policiesof the Act:(a)Offer CharlesCallawayimmediate and fullreinstatement to the positionheld byhim prior toMarch 22, 1967, or asubstantially equivalent posi-tion,without prejudice to seniority or other rightsand privileges.(b)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of theUnited States of hisright to fullreinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act,as amended,after discharge from theArmed Forces.(c)Make CharlesCallawaywhole for any loss ofearnings suffered by reason of the discriminationagainst him in the manner set forth in the section ofthis Decision entitled"The Remedy."(d) Preserve and, upon request,make availableto the Board or its agents,for examination andcopying,all payroll records,social security paymentrecords, timecards,personnel records and reports,and all other records relevant and necessary for adetermination of compliance with paragraphs (a)and (c)above.354-126 O-LT - 73 - pt. 1 - 4 34DECISIONSOF NATIONALLABOR RELATIONS BOARD(e) Post at its plant in Decatur,Alabama, copiesof the attached notice marked "Appendix. "2 Copiesof said notice,on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(f)Notifythe Regional Director for Region 10,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.'' In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Boardand in order to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT interrogate you unlawfullyconcerning your union activities or attitudes.WE WILL NOTthreaten lossesto you if youjoin the Union.WE WILLNOT discourage membership in andactivity on behalf of the International Brother-hood of Boilermakers,IronShipbuilders,Blacksmiths, Forgers and Helpers,AFL-CIO,or any other labor organization by dischargingor refusing to reinstate employeesor by dis-criminating against employeesinany othermanner in regard totheir hire or tenure of em-ployment or any term or conditionof employ-ment.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in theexerciseof your rightto self-organization, toform,join,or assistthe Union or any otherlabororganization,tobargaincollectivelythrough representativesof your own choosingor to engagein other concerted activities forthe purposeof collectivebargainingor othermutual aidor protection or to refrain from anyor all such activities.WE WILL offer Charles Callaway immediateand full reinstatementto the position held byhim prior to March 22, 1967, or a substantiallyequivalent positionwithout prejudice to hisseniority or other rights and privileges.WE WILL notify Charles Callaway if presentlyserving intheArmed Forces of the UnitedStates of hisright tofull reinstatement uponapplicationin accordance with the SelectiveServiceAct and the Universal Military Train-ingand ServiceAct,asamended, afterdischargefrom the Armed Forces.WE WILL make Charles Callaway whole forany loss ofearningssuffered by reason of thediscriminationpracticedagainst him.WOLVERINE TUBE,CALUMET AND HECLA,INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice, 730 Peachtree Street, NE., Room 701, At-lanta, Georgia 30308, Telephone 526-5760.